Case 8:17-cv-02422-JDW-CPT Document 180 Filed 05/12/20 Page 1 of 1 PagelD 5392

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

DRAGON JADE INTERNATIONAL, LTD.,

Plaintiff/Counter-Defendant,

Vv. Case No: 8:17-cev-2422-T-27CPT

ULTROID, LLC, ULTROID
MARKETING DEVELOPMENT CORP.,
and ULTROID TECHNOLOGIES, INC.,

Defendants/Counter-Plaintiffs.
/

 

ORDER
THIS MATTER is before the Court sua sponte. Upon consideration, the Case
Management and Scheduling Order is amended as follows:
Pretrial Conference September 3, 2020 at 11:30 A.M.
Trial Term October 5, 2020
All other provisions of the Amended Case Management and Scheduling Order shall remain

in full force and effect.

te
DONE AND ORDERED this_/ day of May, 2020.

—

J D. WHITTEMORE
United States District Judge

 

Copies to: Counsel of Record
